Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12, 14-18, and 20-22 are pending in the application.
	In the response filed 13 July 2022, claims 1, 3, 5, 14, and 20 were amended; claims 13 and 19 were cancelled; and claims 21-22 were newly added.  These amendments have been entered.

Abstract
Applicant’s amended Abstract filed 13 July 2022 is acceptable and has overcome the objection to the Abstract set forth in the Office Action mailed 06 May 2022.

Claim Objections
Claims 18 and 21 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 18:  In line 1 of claim 18, “the bottom portion” should be replaced with --the lower portion-- in order to remain consistent with the terminology used in claim 14.
Re Claim 21:  In line 2 of claim 21, --and-- should be inserted between “operatively connected to the track wall” and “configured to cause deceleration.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Re Claim 18:  Claim 18 requires that “the [lower] portion of each of the at least two support members is operatively connected to the track wall.”  However, this limitation does not further limit claim 14, which already requires that “the lower portion of each of the at least two support members is directly fastened to or inset within the track wall.”  Since “operatively connected” is not narrower than “directly fastened to or inset within”, claim 18 fails to further limit claim 14, from which it depends.
	Clarification and correction are required. 





Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to a “race track” and its “track wall” (including the “outer edge”) is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-12, 14-15, 17-18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wynnytsky (US Patent 9,677,234).
	Re Claim 1:  Wynnytsky discloses a safety fence support system (see Fig. 1) for a race track (see annotated Fig. 1 below; also see note above related to this functional limitation) including a track wall positioned proximate an outer edge of the race track, the safety fence support system comprising: 
at least two support members (see below) spaced apart from one another, each of the at least two support members including an upper portion, a lower portion, and an intermediate portion (see below) extending between the upper and lower portions; 
an upper mount member (22) extending between each of the at least two support members and operatively interconnecting the upper portions of the at least two support members; 
a lower mount member (for example, lower pulleys 12; Fig. 1) spaced apart from the upper mount member and operatively connected to the track wall (see Examiner-annotated Fig. 1 below; Examiner notes that the “track wall” can be considered to be comprised of both the platform on which the fence is erected as well as the wall portion directly adjacent to the race track, as shown in annotated Fig. 1 below); 
at least one cable (20) extending between the upper and lower mount members; and 
a catching member (18) extending between the upper and lower mount members and between the at least two support members, wherein the at least two support members are positioned a predetermined distance from the catching member such that a support post impact avoidance zone is defined between the catching member and the intermediate portion of each of the at least two support members, and
wherein the catching member (18) is connected to the track wall via the lower mount member (12) and configured to cause deceleration of an airborne vehicle and deflect the airborne vehicle away from the support post impact avoidance zone (see abstract and Col. 2 lines 45-56). 
Re Claim 2:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein the catching member (18) is made of a semi-flexible material (nylon netting 18).
Re Claim 3:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein the catching member (18) is fencing (nylon netting 18).

    PNG
    media_image1.png
    297
    656
    media_image1.png
    Greyscale

Re Claim 4:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein each of the at least two support members (see annotated Fig. 1 above) is made of a rigid material.
Re Claim 5:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein the upper mount member (22) is operatively connected to each of the at least two support members (see annotated Fig. 1 above).
Re Claim 6:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein there are no mount members positioned between the upper (22) and lower (lower pulleys 12) mount members.
	Re Claim 7:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein there are no rigid structures positioned within the support post impact avoidance zone (see annotated Fig. 1 above).
Re Claim 11:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein the upper portion (see annotated Fig. 1 above) of each of the at least two support members has an arcuate-shaped cross-section and extends to a point positioned substantially directly above the outer edge of the race track.
Re Claim 12:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein the lower portion of each of the at least two support members is operatively connected to the track wall (see annotated Fig. 1 above).
Re Claim 14:  Wynnytsky discloses a safety fence support system (see Fig. 1) for a race track (see annotated Fig. 1 above; also see note above related to this functional limitation) including a track wall positioned proximate an outer edge of the race track and extending upwardly therefrom, the safety fence support system comprising: 
at least two support members (see above) spaced apart from one another, each of the at least two support members including an upper portion, a lower portion, and an intermediate portion (see above) extending between the upper and lower portions, wherein the upper portion (see annotated Fig. 1 above) of each of the at least two support members has an arcuate-shaped cross-section and the lower portion of each of the at least two support members is directly fastened to or inset within the track wall (see Examiner-annotated Fig. 1 above; Examiner notes that the “track wall” can be considered to be comprised of both the platform on which the fence is erected as well as the wall portion directly adjacent to the race track, as shown in annotated Fig. 1 above); and
a catching member (18) extending between the at least two support members, wherein the at least two support members are positioned a predetermined distance from the catching member such that a support post impact avoidance zone is defined between the catching member and the intermediate portion of each of the at least two support members.
Re Claim 15:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein there are no rigid structures positioned within the support post impact avoidance zone (see annotated Fig. 1 above).
Re Claim 17:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein the upper portion (see annotated Fig. 1 above) of each of the at least two support members extends to a point positioned substantially directly above the outer edge of the race track.
Re Claim 18:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein the lower portion of each of the at least two support members is operatively connected to the track wall (see annotated Fig. 1 above).
Re Claim 22:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein the catching member (18) is operatively connected to the track wall and configured to cause deceleration of an airborne vehicle and deflect the airborne vehicle away from the support post impact avoidance zone (see abstract and Col. 2 lines 45-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 16, and 20-21 is rejected under 35 U.S.C. 103 as being unpatentable over Wynnytsky (US Patent 9,677,234).
Re Claims 9-10 and 16:  Wynnytsky, as discussed above, discloses a safety fence support system significantly as claimed, except it does not explicitly disclose wherein the support post impact avoidance zone has a dimension of from about 15 feet to about 20 feet as measured between the catching member and the intermediate portion of each of the at least two support members (as is required by claims 9 and 16); and wherein the support post impact avoidance zone has a dimension of about 16 feet as measured between the catching member and the intermediate portion of each of the at least two support members (as is required by claim 10).
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the dimensions of the device of Wynnytsky such that the support post impact avoidance zone has a dimension of from about 15 feet to about 20 feet as measured between the catching member and the intermediate portion of each of the at least two support members (as is required by claim 9); and wherein the support post impact avoidance zone has a dimension of about 16 feet as measured between the catching member and the intermediate portion of each of the at least two support members (as is required by claim 10), since such a design consideration would have been within the skill of the art, for the purpose of improving safety of the fence by optimizing the size of the support post impact avoidance zone.
Re Claim 20:  Wynnytsky discloses a safety fence support system (see Fig. 1) for a race track (see annotated Fig. 1 above; also see note above related to this functional limitation) including a track wall positioned proximate an outer edge of the race track, the safety fence support system comprising: 
at least two support members (see annotated Fig. 1 above) spaced apart from one another, each of the at least two support members including an upper portion having an arcuate-shaped cross-section, a lower portion operatively connected to the track wall, and an intermediate portion (see annotated Fig. 1 above) extending between the upper and lower portions; and
a catching member (18) extending between the at least two support members, wherein the at least two support members are positioned a predetermined distance from the catching member such that a support post impact avoidance zone is defined and extends between the catching member and the intermediate portion.
Wynnytsky does not explicitly disclose wherein the support post impact avoidance zone has a dimension of from about 15 feet to about 20 feet as measured between the catching member and the intermediate portion of each of the at least two support members.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the dimensions of the device of Wynnytsky such that the support post impact avoidance zone has a dimension of from about 15 feet to about 20 feet as measured between the catching member and the intermediate portion of each of the at least two support members, since such a design consideration would have been within the skill of the art, for the purpose of improving safety of the fence by optimizing the size of the support post impact avoidance zone.
Re Claim 21:  Wynnytsky discloses a safety fence support system (see Fig. 1) wherein the catching member (18) is operatively connected to the track wall and configured to cause deceleration of an airborne vehicle and deflect the airborne vehicle away from the support post impact avoidance zone (see abstract and Col. 2 lines 45-56).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wynnytsky (US Patent 9,677,234), as applied to claims 1-7, 11-12, 14-15, 17-18, and 22 above, and further in view of Martin (US Patent 4,082,271).
	Re Claim 8:  Wynnytsky, as discussed above, discloses a safety fence support system significantly as claimed, except it does not explicitly disclose wherein the upper mount member is operatively connected to each of the at least two support members by at least one of welding and clamping.
	Martin teaches the use of a fence system (see Fig. 1) comprising at least two support members (22), each of the support members including an upper portion (at 38’), a lower portion (at 32), and an intermediate portion (at 36); an upper mount member (18); a lower mount member (30); and a catching member (16); and further wherein the upper mount member (18) is operatively connected to each of the at least two support members by at least one of welding and clamping (see the clamping arrangement shown in Fig. 6a), for the purpose of securely retaining the upper mount member in place in a deployed condition.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Wynnytsky such that the upper mount member is operatively connected to each of the at least two support members by at least one of welding and clamping, as taught by Martin, for the purpose of securely retaining the upper mount member in place in the deployed condition.

Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive for at least the following reasons:
Re. Independent Claim 1:  Applicant has argued that Wynnytsky fails to disclose the limitation that the “lower mount member” is “operatively connected to the track wall”.  Specifically, Applicant has stated that “as can be plainly seen in the Examiner's annotated Fig. 1 of Wynnytsky, Wynnytsky's lower pulleys (12) are spaced apart from its track wall.”  Examiner notes, however, that this argument is not commensurate in scope with the rejection.  As can be clearly seen in the annotated Fig. 1 above (an expanded portion of which is shown below), and as discussed in the rejection above, the “track wall” can be considered to be comprised of both the platform on which the fence is erected as well as the wall portion directly adjacent to the race track.  This is because both of these portions extend vertically above the surface of the race track and provide a barrier along the outer edge of the race track.  Under this interpretation, it is clear that the lower mount members (lower pulleys 12) are operatively connected to the track wall.

    PNG
    media_image1.png
    297
    656
    media_image1.png
    Greyscale

	Further, Applicant has argued that Wynnytsky fails to disclose the added claim language in the final paragraph of claim 1.  Specifically, Applicant has alleged that “using Wynnytsky's system, an airborne vehicle will only be ‘softened’ by impact with its ‘catching member’ (18) and will land in the 15' to 20' area between its ‘catching member’ (18) and secondary back-up barrier fencing (24) (i.e., behind its track wall).”  In response, Examiner notes that this characterization of the device of Wynnytsky is inaccurate.  First of all, Wynnytsky states that the purpose of the secondary back-up barrier fencing (24) is “provided as a back-up barrier to prevent debris from entering the spectator seating areas” (see Col. 3 lines 7-8; emphasis added), not to catch the airborne vehicle itself.  Rather it is the “catch netting”, comprising nylon netting 18 with nylon straps 20, that is design to catch the vehicle.  The cable 16 along with the friction brake system 14 provide a means by which to reduce the harshness of the impact of the vehicle by gradually slowing (i.e. causing “deceleration”, as is required by instant claim 1) the vehicle when it goes airborne and collides with the catch netting.  Thus, while it is true that the catch netting will deflect somewhat in the direction of the support members (as would the catching member 150 of the instant device) upon impact of a vehicle, it is design so as to deflect the vehicle away from the support members, thus protecting the vehicle, driver, and spectators on the other side of the barrier.
	Re. Independent Claim 14:  Applicant has argued that Wynnytsky fails to disclose the limitation that “the lower portion of each of the at least two support members is directly fastened to or inset within the track wall”.  As discussed above, the “track wall” can be considered to be comprised of both the platform on which the fence is erected as well as the wall portion directly adjacent to the race track.  Under this interpretation of the “track wall”, as can clearly be seen in annotated Fig. 1 above, the lower portion of the support members are directly fastened to the track wall.  Accordingly, this argument is not persuasive.
	Re. Independent Claim 20:  Applicant has argued that Wynnytsky fails to disclose the limitation that “there are no rigid structures positioned within the support post impact avoidance zone.”  Specifically, Applicant has argued that “as can be plainly seen in the Examiner's annotated Fig. 1 of Wynnytsky, there are numerous rigid structures positioned therein. For example, at least Wynnytsky's pivoting pulleys (12), cable (16), guide pulleys (26), and back-up secondary safety steel mesh catch fence (24) are positioned within this area.”  First, Examiner notes that the pivoting pulleys (12) comprise the claimed “lower mount members”.  In this regard, they define the lower extremity of the “catching member”, just like the lower mount member 130 of the instant device defines the lower extremity of the catching member 150..  Secondly, regarding the cable (16) and the back-up secondary safety steel mesh catch fence (24), Examiner notes that these are not “rigid structures” since they are each designed to be flexible and deformable.  Finally, regarding the guide pulleys (26), Examiner notes that these can be considered part of the “support members”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678